NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIAM B. LEWIS, SR.,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4011
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

William B. Lewis, Sr., pro se.


PER CURIAM.

              Affirmed. See Lewis v. State, 126 So. 3d 1062 (Fla. 2d DCA 2013) (table

decision); Lewis v. State, 887 So. 2d 341 (Fla. 2d DCA 2004) (table decision); Lewis v.

State, 848 So. 2d 319 (Fla. 2d DCA 2003) (table decision); Sommers v. State, 796 So.

2d 608 (Fla. 2d DCA 2001); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.